Citation Nr: 1702506	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  97-20 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, evaluated as 10 percent disabling prior to May 5, 1997, 30 percent disabling from May 5, 1997, to April 12, 2013, and 60 percent disabling thereafter.

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, his wife and son


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969 and from January 1991 to September 1991.  He also had continued service in the United States Army Reserves, to include additional periods of active duty for training and inactive duty for training, until his retirement in July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Specifically, the May 1996 rating decision denied entitlement to service connection for dust allergies.  The Veteran filed a timely notice of disagreement and substantive appeal for this issue.  During a July 1998 RO hearing, however, the Veteran clarified that his respiratory claim was actually for a rating in excess of 10 percent for his service-connected asthma.  The Veteran confirmed that the claim actually was an increased rating claim in a subsequent July 1998 statement.  Thereafter, the claim was adjudicated as such by the RO in subsequent supplemental statements of the case (SSOC).

In a February 2004 rating action, the RO increased the Veteran's bronchial asthma rating to 30 percent, effective May 5, 1997.  Subsequently, in a September 2014 determination, the RO increased the Veteran's disability rating for his bronchial asthma to 60 percent, effective April 13, 2013.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

The Board remanded this appeal for further development in June 2005, December 2010, December 2012 and June 2015.  Although the Veteran was in receipt of a total maximum 100 percent disability rating since January 3, 2000, his last date of employment, in the December 2012 decision, the Board found that the issue of entitlement to TDIU based solely on the Veteran's service-connected asthma had been raised by the record and was before the Board pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (holding that if the Veteran has a single service-connected disability that is rated as less than 100 percent disabling, but that disability alone renders the Veteran unable to obtain or maintain substantially gainful employment that disability could be used to satisfy the statutory requirement of a service-connected disability rated as total for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s)). 

In May 2012, the Veteran testified at a Board hearing at the local RO.  A transcript of the hearing has been associated with the record.  In August 2016, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was no longer employed by the Board and gave the Veteran the opportunity for another hearing before another VLJ.  That same month, the Veteran stated that he did not wish to appear at another Board hearing.  

Additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ).  Nevertheless, in a November 2016 statement, the Veteran's representative waived AOJ consideration of such evidence.  As such, the Board may properly consider this evidence.  


FINDINGS OF FACT

1.  Prior to October 7, 1996, the Veteran's bronchial asthma did not approximate moderate asthma, with rather frequent asthmatic attacks (separated by only 10-14 day intervals) and moderate dyspnea on exertion between attacks.

2.  From October 7, 1996, to May 4, 1997, the Veteran's bronchial asthma approximated.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication; or

3. From October 7, 1996 to April 13, 2013, the Veteran's bronchial asthma did not approximate FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or  severe asthma with frequent attacks of asthma (one or more attacks weekly), and marked dyspnea on exertion between attacks with only temporary relief by medication and more than light manual labor precluded. 

4.  From April 13, 2013, the Veteran's bronchial asthma did not approximate FEV-1 less than 40-percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; or pronounced, asthmatic attacks very frequently with severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health.

5.  The Veteran's service-connected bronchial asthma does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, the criteria for a disability rating in excess of 10 percent for bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code 6602 (effective prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective on and subsequent to October 7, 1996) (2016).

2.  From October 7, 1996, to May 4, 1997, the criteria for a 30 percent disability rating for bronchial asthma are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code 6602 (effective prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective on and subsequent to October 7, 1996) (2016).

3.  From October 7, 1996, to April 13, 2013, the criteria for a disability rating in excess of 30 percent for bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code 6602 (effective prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective on and subsequent to October 7, 1996) (2016).

4.  From April 13, 2013, the criteria for a disability rating in excess of 60 percent for bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Code 6602 (effective prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective on and subsequent to October 7, 1996) (2016).

5.  The criteria for a TDIU due to service-connected bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims on appeal, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In prior Board remands, the Board directed the AOJ to ensure all VCAA notice requirements had been fulfilled, obtain pertinent private and VA treatment records and afford the Veteran VA examinations.  Most recently, the Board directed the AOJ to consider the asthma claim under regulations in effect prior October 7, 1996.  Review of the record reveals that the AOJ has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

Additionally, the Veteran has been afforded VA examinations throughout the course of appeal, most recently in October 2013, to evaluate the severity of his service-connected bronchial asthma.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent October 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

In an October 2015 SSOC, the AOJ mischaracterized the issue pertaining to entitlement to a TDIU as entitlement to a TDIU prior to January 3, 2000 as the Veteran has had a maximum 100 percent total rating since that date.  However, the Veteran is actually seeking a TDIU based solely on his service-connected asthma.  Nevertheless, the Board finds no prejudice to the Veteran as the AOJ fully considered this matter in a prior September 2014 rating decision and no additional relevant evidence was associated with the record since that time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.


II.  Increased Rating for Bronchial Asthma

The Veteran seeks an increased rating for his bronchial asthma, which was evaluated as 10 percent disabling prior to May 5, 1997, 30 percent disabling from May 5, 1997, to April 13, 2013; and 60 percent disabling thereafter.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As in the instant case, separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of the claim, VA promulgated new regulations for the evaluation of disabilities of the respiratory system, including asthma, effective October 7, 1996, and October 6, 2006.  68 Fed. Reg. 51,454 (Aug. 27, 2003) and 71 Fed. Reg. 52457-01 (Sept. 6, 2006).  

Under the rating criteria that were effective prior to October 7, 1996, Diagnostic Code 6602 provides for a 10 percent rating for bronchial asthma which is mild in degree with paroxysms of asthmatic type breathing (high pitched expiratory wheezing and dyspnea) occurring several times a year with no clinical findings between attacks.  A 30 percent rating is warranted where the disorder is moderate in degree, with rather frequent asthmatic attacks (separated by only 10-14 day intervals) with moderate dyspnea on exertion between attacks.  A 60 percent rating is warranted when the asthma is severe, with frequent attacks of asthma (one or more attacks per week) marked dyspnea on exertion between attacks with only temporary relief by medication; more than light manual labor is precluded.  A maximum 100 percent rating is warranted where the asthma is pronounced, with very frequent asthmatic attacks and severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to October 7, 1996).

Although amendments were made to the criteria set forth in 38 C.F.R. § 4.96 in October 2006, the substance of Diagnostic Code 6602 has remained the same since October 7, 1996.  See 71 Fed. Reg. 52459 (Sept. 6, 2006).

Under the current Diagnostic Code 6602, pertaining to asthma, bronchial, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Accordingly, the Board has considered the claim under the old rating criteria for the appeal period and under the new criteria since the amendment was effectuated.

Prior to May 5, 1997

The Veteran filed his claim, which, as discussed above, was construed as a service connection claim for allergies in April 1995.  Prior to this date, the Veteran had been afforded a VA examination in July 1992.  On examination, the lungs were clear.  A chest x-ray was unremarkable.  The impression was history of asthma and allergies, presently well-controlled.  

Private clinical records during this period document ongoing allergy shots, but do not provide any further information concerning the severity of the Veteran's asthma.  

The Veteran underwent an Agent Orange Registry examination in April 1997.  The Veteran reported episodes of asthma where he wheezes and has shortness of breath or tightness in his chest and a cough, which was helped by Proventil inhaler.  He used his inhaler about once every other day.  On physical examination, the Veteran's chest was clear and the assessment was history of asthma under treatment.  

Based on the evidence above, the Board finds that, from October 7, 1996, when the rating criteria for evaluating this disability were changed, until May 4, 1997, the Veteran's disability rating should be increased to 30 percent.  This is the date on which the rating criteria were amended to include testing of FEV-1 and FEV-1/FVC.  However, the Veteran was not afforded a VA examination that evaluated his disability under this testing until December 1997.  The Veteran should not be negatively impacted because VA did not provide him with an adequate examination at the time of the change in regulation.  As such, the Board concludes that the 30 percent rating assigned to the Veteran's bronchial asthma should be effective from October 7, 1996, the date the rating criteria were amended.

However, prior to October 7, 1996, and under the pre-amendment rating criteria, the evidence of record was adequate to rating the Veteran's disability.  During that time period, there was no evidence documenting moderate dyspnea on exertion between attacks to warrant a 30 percent rating under the old criteria.  The 1992 VA examination and 1997 Agent Orange examination both indicate the Veteran's asthma was under treatment and controlled.  Based on these findings, the Veteran's symptoms not more nearly approximate moderate asthma to warrant a higher rating prior to that date.  As such, the Board finds that an increase to a 30 percent rating is warranted from October 7, 1996.  However, the preponderance of the evidence is against an increased rating prior to October 7, 1996.   

From October 7, 1996 to April 13, 2013

The Veteran is also seeking a rating in excess of 30 percent from October 7, 1996 to April 13, 2013.  At the July 1998 RO hearing, the Veteran and his wife reported symptoms that were described as persistent coughing, sneezing and a runny nose.  He was on multiple medications.  He also needed to get an air conditioner humidifier and air cleaner at home.

An October 1997 clinical record shows that the Veteran reported that about once a month, he had a minor episode of coughing and wheezing.  He used Proventil.  About once every two months, he got an episode of shortness of breath, coughing and wheezing that was bad.  However, on physical examination, the chest was clear with good breathing sounds.  A December 1997 Pulmonary Function Test (PFT) showed that spirometry was within normal limits and there was not a response to bronchodilators.  Lung volumes reviewed air trapping.  The Diffusion Capacity of the Lung for Carbon Monoxide (DCLO) was also within normal limits.  In this regard, pre-bronchodilator results were FVC 115 percent predicted, FEV-1 was 118 percent predicted, FEV-1/FVC was 102 percent and DLCO was 93 percent predicted.  Post-bronchodilator results were FVC 115 percent predicted, FEV-1 108 percent predicted and FEV-1/FVC 94 percent.  

The Veteran was afforded a VA examination in November 1998.  The Veteran reported exertion, shortness of breath and chronic cough with clear sputum.  He used an inhaler two to three times per day and had allergy shorts every two weeks.  He was also taking Theophylline, a bronchodilator.  On physical examination, the lungs were clear.  Moreover, PFTs were normal.  Pre-bronchodilator results were FVC 112 percent predicted, FEV-1 109 percent predicted, FEV-1/FVC 81 percent and DLCO 82 percent predicted.  The impression was chronic bronchitis secondary to exposure to multiple pesticides, molds, fungi and dust while in Vietnam; normal spirometric studies.  

The Veteran was afforded another VA examination in January 2003.  The Veteran got short of breath after walking one and half blocks.  Cold weather, temperature extremes and humidity will trigger attacks.  The Veteran was not on any oxygen and had not hospitalizations or period of incapacitation requiring bedrest.  The assessment was mild asthma per PFTs.  PFTs showed Pre-bronchodilator results were FVC 101 percent predicted, FEV-1 96 percent predicted, FEV-1/FVC 81 and DLCO 89 percent predicted.  Post-bronchodilator results were FVC 127 percent predicted and FEV-1 118 percent predicted.  The computer impression showed that the FEV-3/FVC ratio was 93 percent suggesting obstructive lung disease, but probably normal spirometry.  TLC was 94 percent, FRC was 119 percent and RV was 124 percent, which suggested pulmonary overinflation.  The predicted DLCO was 89 percent, which suggested normal range diffusing capacity.  The ratio change in FEV.5 was 26 percent, which indicates that there was marked improvement.  

The Veteran was afforded another VA examination in May 2007.  The Veteran reported that he was treated in the hospital one time in 2003.  He reported shortness of breath with minimal exertion, such as walking 50 feet.  He also described frequent exacerbations of his asthma at least five times a week, but did not require any hospitalizations.  He used nebulizers and inhalers.  He was not oxygen dependent.  He had a history of using an oral steroid about one year ago.  He visited his physicians twice a year for an asthma check-up, and every week for allergy shots.  He did not require emergency visits for his asthma.  PFT results showed FVC was 92 percent, FEV-1 was 96 percent predicted and FEV1/FVC was 75.3 percent predicted value and 72.2 percent actual value.  DCLO was 92 percent.  The Veteran did not qualify for post bronchodilator study.  The examiner again noted that PFT results showed that spirometry was within normal limits.  Lung volumes were within normal limits.  The diffusion capacity was within normal limits.  FVL was with coughing, which may affect results.  The assessment was bronchial asthma, allergen induced, with normal spirometry.  

In a May 2009 addendum opinion, the May 2007 examiner opined that the Veteran did not meet the criteria for a higher rating as he appeared to have mild allergen-induced asthma with normal spirometry.  

A November 2007 statement from his private physician indicated that the Veteran had major problems with allergic rhinitis and asthma.  He was prescribed an electronic air cleaner, humidifier, humidity gauge, central air-condition and central vacuum cleaner system.  However, no further information was given concerning the severity of the Veteran's asthma.  

The Veteran was afforded another VA examination in June 2011.  The claims file was reviewed.  The Veteran had not been hospitalized in the past year or on oral medication.  He was last treated with oral corticosteroids over a year ago.  He received monthly allergy injections, but not for asthma.  The Veteran reported productive cough of white or yellow sputum, dyspnea on minimal exertion and had asthmatic attacks three to four times per week lasting 5 to 10 minutes.  Symptoms were relieved with inhalers and baseline functional status was achieved between attacks.  The Veteran reported that he responded well to inhalers without any side effects.  He only used oxygen when visiting high altitudes.  The diagnosis was asthma.  The examiner opined that he Veteran was not having one to three asthma attacks per week, but was experience bronchospasm that lasted five to 10 minutes and relieved by inhalers.  The Veteran described the attacks as coughing spells.  PFT showed that pre-bronchodilator results were FVC 88 percent predicted, FEV-1 93 percent predicted, FEV-1/FVC 76 percent and DLCO 111 percent predicted.  Post-bronchodilator results were FVC 97 percent predicted and FEV-1 106 percent.  PFT results showed a small airways obstructive defect.  Lung volumes were within normal limits.  Diffusion capacity was within normal limits.  FVC changed by 10 percent and FEV1 changed by 13 percent.  FEF 25-75 changed by 29 percent.  This result was interpreted as a significant response to bronchodilator.

In subsequent statements and at the Board hearing, the Veteran and his spouse asserted the condition worsened after he was exposed to smoke and toxic fumes from a fire at his home in October 2011.  Specifically, in a statement in November 2011, the Veteran's spouse reported that following the October 2011 house fire the Veteran developed a respiratory infection and was treated for severe asthma for several weeks.  Reportedly, the Veteran required treatment with corticosteroids and a respirator. 

VA and private clinical records during this period continue to show treatment for asthma.  These records primarily show that the Veteran's asthma was generally well-controlled.  However, an August 2006 record indicated that the Veteran had a chronic cough and asthma was poorly controlled.  Again, in November 2007 and December 2007, the Veteran exhibited a mild wheezing and the examiner indicated that the Veteran's asthma was not controlled.  Likewise, in February 2010, the Veteran had an exacerbation of asthma with symptoms of superimposed purulent bronchitis.  Prednisone and doxycycline were prescribed.  In October 2011, the Veteran reported that he lost all of his medications in a house fire.  He had a cough, shortness of breath, sinus congestion and was coughing up mucus.  However, in March 2012, he was clear of wheezing.  In January 2013, the Veteran exhibited the onset of a hard incessant cough.  He was using albuterol three to four times a day and Asmanex at bedtime.  He reported getting shortness of breath more easily going up steps.  The assessment included questionable bronchitis and prednisone was prescribed.  

Private and VA treatment records beginning in April 2013 show that the Veteran was having more difficulty with his asthma.

Under the current and prior rating criteria, the Board finds that an evaluation in excess of 30 percent is not warranted during this period.  PFT results during this period do not show a FEV-1 of 40- to 55-percent predicted or FEV-1/FVC of 40 to 55 percent to warrant a higher rating under the current criteria.  Essentially, the PFT results during this period were all characterized as normal and document much better results.  There is also no medical evidence of at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In this regard, both VA examinations dated in May 2007 and June 2011 showed that it had been over a year since the Veteran was treated with an oral corticosteroid.  Moreover, the May 2007 VA examiner described the Veteran's asthma as mild in an addendum opinion.  Importantly, the June 2011 examiner clearly found that the Veteran was not having asthma attacks one to three times per week, but rather bronchospasm.  As such, the Veteran's asthma cannot be characterized as severe with frequent attacks of asthma (one or more attacks weekly) to warrant a higher rating under the old criteria.  Further, there is no evidence of marked dyspnea on exertion between attacks with only temporary relief by medication and more than light manual labor precluded.  Again, the June 2011 VA examiner indicated that the Veteran responded well to his inhaler.  Significantly, review of the Veteran's private and VA medical records during this period do not show frequent complaints or treatment for asthma attacks.  Records show that the Veteran was on medication for his asthma, but there was no evidence of record to suggest that the Veteran suffered from severe asthma.  Although the Veteran reported increasing symptoms in October 2011 following a house fire, the clinical records during this period do not show that the Veteran met the criteria for a higher rating.  As discussed above, the first medical evidence of more severe symptoms dates in April 2013.  In sum, the preponderance of the evidence is against a 60 percent evaluation or higher during this period under both the old and new criteria.  

From April 13, 2013

The present appeal also includes the issue of a rating in excess of 60 percent from April 13, 2013.  During this period, the Veteran was afforded a VA examination in October 2013.  The Veteran reported coughing, wheezing and shortness of breath.  He got an allergy shot every week and saw his physician monthly.  He had been on prednisone in April, July and August.  He was also on a course of levofloxacin in July.  The examiner observed that the three times over the past 12 months, the Veteran required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids.  The Veteran used inhalational bronchodilator therapy daily and inhalational anti-inflammatory medication daily.  However, his respiratory condition did not require oral bronchodilators, antibiotics or outpatient oxygen therapy.  The examiner indicated that the Veteran had zero asthma attacks with respiratory failure in the past 12 months.  He was seen three times this past year for asthma exacerbation, but it was less frequent than monthly.  The examiner noted that the Veteran would have some dyspnea on exertion between attacks and with temporary relief by medications; severe dyspnea was not evidenced with slight exertion on examination today nor any marked loss of weight.  

A PFT was done in January 2014.  Pre-bronchodilator results were FVC 109 percent predicted, FEV-1 107 percent predicted, FEV-1/FVC 98 percent and DLCO 125 percent predicted.  Post-bronchodilator results were FVC 115 percent predicted, FEV-1 115 percent predicted and FEV-1/FVC 99 percent.  The interpretation was normal pulmonary mechanics.

VA treatment records during this period show that the Veteran's asthma was stable with periodic episodes of wheezing with the Veteran using albuterol and mometasone.

Based the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 60 percent from April 13, 2013 under both the old and new criteria.  Under the old criteria, there is no objective evidence of severe dyspnea on slight exertion between attacks, marked loss of weight or other evidence of severe impairment of health.  In this regard, the October 2013 VA examination clearly found that these symptoms were not present.  The VA examiner noted that the Veteran did not have monthly asthma attacks and had around three exacerbations a year.  In light of the above, the Veteran's symptoms cannot be considered pronounced to warrant a higher rating under the old criteria. 

Moreover, under the new criteria, the evidence is devoid of showing of FEV-1 of less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent.  The January 2014 PFT results were essentially normal.  Further, while the evidence shows that the Veteran has asthma attacks, attacks of respiratory failure are not shown by the record.  When evaluated in October 2013, the VA examiner specifically noted that the Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months. The requirement of daily use of systemic high dose corticosteroids or immunosuppressive medications is also not shown by the record.  To that end, the October 2013 VA examiner also observed that the Veteran requires intermittent courses or bursts of systemic (oral or parenteral) corticosteroids (3 times in the past 12 months).  In sum, the preponderance of the evidence is against a rating in excess of 60 percent under both the old and new criteria from April 13, 2013.  

Other Considerations

The Board has carefully reviewed and considered the Veteran's, his wife's and son's statements regarding the severity of bronchial asthma.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran, his wife and son are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the descriptions of the Veteran's symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's bronchial asthma; however, the Board finds that his symptomatology is adequately contemplated in the current ratings.  Therefore, assigning further staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bronchial asthma with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the rating schedule fully contemplates the described symptomatology, to include wheezing, shortness of breath, intermittent courses or bursts of systemic (oral or parenteral) corticosteroids and daily inhalational bronchodilator therapy and inhalational anti-inflammatory medication, and provides for ratings higher than that assigned based on more significant functional impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the Veteran's bronchial asthma.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for bronchial asthma, evaluated as 10 percent disabling prior to May 5, 1997, 30 percent disabling from May 5, 1997, to April 13, 2013, and 60 percent disabling thereafter.  In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. TDIU

The Veteran is seeking entitlement to TDIU due to his service-connected asthma.  By way of background, in a September 2002 rating decision, a TDIU was awarded, effective January 3, 2000 based on the Veteran's service-connected disabilities.  The evidence of record showed that the Veteran had last worked full time on January 2, 2000.  A March 2006 rating decision continued the Veteran's TDIU.  It appears that with the subsequent grant of additional service-connected disorders, in May 2009, the Veteran met the scheduler criteria for a total 100 percent disability rating, effective January 3, 2000, effectually rendering the Veteran's TDIU moot.  Nevertheless, as noted above, the Board previously determined that the Veteran had raised the issue of entitlement to a TDIU due solely to his bronchial asthma.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total for a single disability, a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of a service-connected disability, but who fail to meet the percentage standards set forth in section 4.16(a).

Thus, prior to April 13, 2013, the Veteran's service-connected asthma does not meet the schedular criteria for a TDIU and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Service.  Nevertheless, as of April 13, 2013, the Veteran's service-connected asthma does meet the scheduler criteria for a TDIU.  

The Veteran was afforded a VA examination in October 2013 to address the Veteran's functional limitations due to his asthma.  The examiner determined that the Veteran's respiratory disorder did impact his ability to work; however, light manual labor did not appear to be precluded with this condition, but moderate to heavy manual labor would appear to be precluded.  Nevertheless, his asthma alone did not render him unemployable.  He could perform sedentary work, given his current skill set and educational background.  

Therefore, the Board finds that the Veteran is not unemployable due to his service-connected asthma.  As noted above, prior to April 13, 2013, the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Furthermore, the preponderance of the evidence is against the Veteran's claim of entitlement to TDIU on an extraschedular basis so as to require referral to the VA Director of C&P.  Moreover, from April 13, 2013, the preponderance of the evidence is against entitlement to a TDIU.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected asthma alone preclude him from securing or maintaining substantially gainful employment.  In this regard, the VA examiner noted in October 2013 that the functional effects from his service-connected asthma would not preclude him from engaging in gainful employment.

In sum, while the examiner observed limitations that impacted the Veteran's ability to work, there is simply no competent medical evidence to support the finding that the Veteran's asthma alone precludes his ability to work.  Importantly, the only medical opinion addressing this matter weighs against the claim.  In this regard, the VA examiner indicated that the Veteran could still perform light physical and/or sedentary work even in light of the limitations associated with his service-connected asthma and provided a rationale for such determinations.  

Furthermore, the Board recognizes that in the response to the VA examination findings, the Veteran asserted that he could not teach, drive a truck or perform his duties as an entomologist.  Nevertheless, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In sum, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  As such, the Veteran's assertions are outweighed by the October 2013 VA examination with opinion.  

For the foregoing reasons, the Board finds that the Veteran's service-connected bronchial asthma does not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities and, again, referral to the Director of C&P for extraschedular consideration for the period prior to April 13, 2003 is not warranted.  Moreover, entitlement to a TDIU from that date is not warranted.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A disability rating in excess of 10 percent for bronchial asthma, prior to October 7, 1996, is denied.

A disability rating of 30 percent for bronchial asthma, from October 7, 1996 to May 4, 1997, is granted, subject to the laws and regulations governing the payment of VA benefits.

An increased rating for bronchial asthma, evaluated as 30 percent disabling from October 7, 1996, to April 13, 2013, and 60 percent disabling thereafter, is denied.

A TDIU due to service-connected asthma is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


